Exhibit 10.1
 
LICENSE AGREEMENT
 
This Agreement is effective as of March 19, 2013 between King Media, Inc., a New
Jersey corporation (“Licensor”) and Medifirst Solutions, Inc., a Nevada
corporation (“Licensee”).
 
Recitals
 
WHEREAS,   Licensor is the  creator of  “Successful Child Magazine”  and the
holder of  all tradenames, trademarks and other intellectual
property  associated with said magazine  as described in the attached   Exhibit
A   (“Property”).


WHEREAS, Licensee desires to receive and Licensor desires to grant an exclusive
worldwide license for the Property pursuant to the terms and conditions of this
Agreement.


NOW, THEREFORE, Licensor and Licensor agree as follows:


1.           Definitions


“Licensed Product (s)” shall mean the Property and all products derived from the
commercial exploitation of the Property, as set forth in the attached Exhibit A
which is incorporated herein by this reference.
 
“Net Profits” shall mean gross revenues derived from the Licensed Products less
all general operating expenses, including employee salaries, production and
manufacturing costs and advertising costs consistent with Generally Accepted
Accounting Principles.
 
2.           License Grant/ Term
 
Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee a world-wide exclusive license, with right to sublicense, to make,
sell, use and have made the Licensed Products for a term (“Term”)
of  forty-eight (48) months from the effective date of this Agreement.  The Term
of this Agreement shall automatically renew for additional terms of forty-eight
(48) months unless this Agreement is terminated pursuant to Section 9.


3.           Sublicenses


Each sublicense granted hereunder by Licensor shall provide for royalty payments
at rates not less than the royalty payments set forth in Section 4 of this
Agreement and shall require the maintenance of records and reports as provided
in Section 5 of this Agreement and shall contain substantially all the other
terms and conditions of this Agreement insofar as they may be applicable to such
sublicense. Licensee agrees to use its best efforts to sublicense responsible
third parties under terms that are reasonable under the circumstances.


4.           Royalties


Licensee shall pay Licensor a royalty based on the Net Profits derived from the
Licensed Products sold by License, its distributors, sublicenses and affiliates
as follows:
 

  Period Covered Amount         First 12 months  Three Percent (3%) of Net
Profits   Second 12 months  Five Percent (5%)  Net Profits plus a $500 License
Fee   Third 12 months   Seven Percent (7%) of Net Profits plus a $1,000 License
Fee   Fourth 12 months
Ten Percent (10%) of Net Profits plus a $1,500 License Fee

 
 
1

--------------------------------------------------------------------------------

 


6.           Reports and Accounting


Licensee shall keep accurate and full books of account and records through the
term of this Agreement, showing the amount of Licensed Products sold and shall
forward to Licensor statements reporting such account and records and pay
accrued royalties annually on or before thirty (30) days following the end of
each calendar year for the Licensed Products sold during the preceding calendar
year.  Each payment of royalties shall be accompanied by a written report signed
by the person who prepared the report and by an officer of Licensee showing the
computation of royalties. Written reports shall be submitted to Licensor
regardless of whether royalties are owned. Licensor shall have the right to
audit he accounts and records of Licensee or employ an independent auditing firm
reasonably acceptable to Licensor for the sole purpose of verifying the royalty
payments due. Such audit shall take place no more than once a  calendar year and
shall be limited to verification of the royalties due and the auditing firm
shall disclose to Licensor only whether Licensee’s reports and payments are
accurate or not, and if not accurate, shall specify the inaccuracies therein.


7.           Diligence


Licensee represents to Licensor, as an inducement for the grant of the license
hereunder, that Licensee is committed to the development, production,
manufacture, marketing and sale of the Licensed Products and will commit itself
to a vigorous and diligent program of exploiting the Licensed
Products.  Licensee shall use its best efforts to effect commercial sales of the
Licensed Products as soon as practicable and to maximize sales, consistent with
sound and reasonable business practices.


8.           Infringement


Upon learning of any infringement by any third party of any tradenames
trademarks or any other intellectual property rights of Licensor under this
Agreement, Licensee shall promptly notify Licensor in writing of such
infringement, giving details of the infringement. Licensor and Licensee both
shall have the option to either alone or jointly to take such action as may be
required to terminate any infringement. In the case of a mutual agreement on the
institution of an infringement action or suit, Licensor and Licensee shall each
bear one-half (1/2) of all expenses unless one party declines to participate
financially in the prosecution of the infringement action or suit, in which case
the party declining to participate shall be excluded from bearing part of such
expenses. In the case of a mutual agreement on the institution of an
infringement action or suit, Licensor and Licensee shall each be entitled to
one-half (1/2) of all damages and penalties recovered that remain after first
reimbursing Licensor and then Licensee for any amounts expended by them in
prosecuting such infringement action or suit. If either Licensor or Licensee
declines to participate financially in the prosecution of such infringement
action or suit, the declining party shall be excluded from any share of the
damages and penalties recovered. To the best of Licensor’s knowledge, as of the
date of this Agreement, there are no circumstances that would render Licensee
liable to a third party for infringement as a consequence of Licensee’s
manufacture, use or sale of the Licensed Products.


9.           Termination


This Agreement and the license granted by it shall terminate upon ninety (90)
days written notice by either party that the other party has committed a
material breach of this Agreement, specifying such breach and such breach is not
cured within the ninety (90) days. Following any termination of this Agreement,
Licensee shall be entitled to a license limited to the Licensed Products then on
hand and may pay the same royalties with respect to such Licensed Products as
that which would have been due of this Agreement had remained in effect, but no
such royalties shall be payable after termination. All payments properly made
and all royalties earned prior to termination shall belong to Licensor. After
termination, the Property and the Licensed Products shall revert to Licensor.


10.           Transfer of Rights and Obligations


This Agreement is not be assignable by either party without the prior written
consent of the other party, except to the successor or assignee of all or
substantially all of the assignor’s business to which this Agreement related.
This Agreement will be binding upon and inure to the benefit of each of the
parties and to their respective successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
11.           Governing Law


This Agreement shall be construed in accordance with the laws of the State of
New Jersey for a transactions occurring within the state, without consideration
of the conflicts of law provisions thereunder.


12.           Notices


All notices, demands, payments, reports or other communications provided for in
this Agreement shall deemed to have been given, made or sent when made in
writing and delivered to one or more of the addresses as follows:


To Licensor:                                         King Media, Inc.
50 Oxford Road
Manalapan, NJ 07726
Email: debra@kingmediacorp.com
 
To Licensee:                                        Medifirst Solutions, Inc.
4400 North Federal Highway, Suite 54
Boca Raton, FL 33431
Email: bruce@medfirstsolutions.com


Any notices or communications given in conformity with this Section 12 shall be
deemed effective when received by the addressee, if delivered by hand or upon
transmission, if delivered by email and five (5) days after mailing, if mailed.
The address to which any notice, demand, payment, report or other communication
may be given, made or sent to any party may be changed upon written notice given
by such party as provided in this Section 14.


13.           Relationship


Nothing contained in this Agreement shall be construed to create a joint
venture, partnership or employment relationship between the parties. Except as
specified herein, neither party shall have the right, power or implied authority
to create any obligation or duty, express or implied, on behalf of the other
party.


14.           Entire Agreement


This Agreement represents the entire agreement and understanding of the parties
as to the matters set forth and integrates all prior discussions or
understandings between them as the subject matter of this Agreement. This
Agreement may only be modified or amended in writing by an instrument signed by
an authorized representative of Licensor and Licensor, respectively.


15.           Counterparts


This Agreement may be signed in one or more counterparts, each of which shall be
considered an original but together shall constitute a single agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the effective date first above written.


LICENSOR:                                                                                     LICENSEE:
KING MEDIA,
INC.                                                                        MEDIFIRST
SOLUTIONS, INC.


By: s/ Debra
Schoengood                                                              By:  s/
Bruce J. Schoengood
Name: Debra
Schoengood                                                             Name:
Bruce J. Schoengood
Title:
President                                                                                Title:
President/Chief Executive Officer
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SUCCESSFUL CHILD MAGAZINE
 
Publication rights to title, trademark, right to print magazines, books,
tabloids, e-books, comics, calendars,  websites, mobile apps,  IPTV, games,
toys, clothing
 
 
4

--------------------------------------------------------------------------------